Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 397 249 (Texim) (provided by the applicant) in view of EP 3,492,403 (Kao) (provided by applicant).
In Re claim 3 Texim discloses a gas filling apparatus (6) that encloses gas in a gas accommodation portion of a bag (4), the gas filling apparatus comprising: a bag transfer mechanism that transfers the bag in an intermittent manner (implicitly disclosed in the function of the apparatus); a blowing nozzle (10) that ejects the gas; a nozzle movement mechanism that arranges the blowing nozzle at a nozzle evacuation position (shown in Figures 3a and 3d) and at a nozzle blowing position (shown in Figures 3b and 3c), that blowing nozzle arranged at the nozzle arranged at the nozzle evacuation position being not located in a gas guide path communicated with the gas accommodation portion of the bag, the blowing nozzle arranged at the nozzle blowing position being located in the gas guide path; a pair of pinching members (7, 9); a pinching movement mechanism that arranges the pair of pinching members at a pinching evacuation position (Shown in Figures 3a, 3b, and 3d) and at a pinching support position (shown in Figure 3c), the pair of pinching members arranged at the pinching evacuation position not supporting the blowing nozzle located in the gas guide path from outside of the bag, the pair of pinching members arranged at the pinching support position pinching and supporting the blowing nozzle located in the gas guide path from outside of the bag; a closure device (11) that closes the gas accommodation portion in an airtight manner (Shown in Figure 3d); a restricting member (8) that restricts movement of a film member of the bag forming the gas guide path (shown in Figure 3d, Column 2, lines 51-53).
Texim doesn’t disclose the use of this apparatus with a container having both a gas accommodation portion and a content accommodation portion.
Kao discloses a flexible walled container having both a content accommodation portion (51 in Figure 12) and a gas accommodation portion (61).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Texim apparatus could be advantageously used to provide a gas supply to containers having both a content accommodation portion and a gas accommodation portion, in order to provide a mechanism to fill such containers.
Texim in view of Kao as applied to claim 3 above performs the method of claim 1 during ordinary use and operation.
In Re claim 2 Texim discloses the insertion of the blowing nozzle into the gas guide path while movement of a film member of the bag that forms the gas guide path is restricted by a restricting member (Shown in Figures 3b and 3c, Column 2, lines 51-53).
In Re claim 5 Texim discloses a closure movement mechanism that moves the closure device (11) to an airtight closure position and to a closure evacuation position, the closure device arranged in the airtight closure position being in contact with the bag to close the gas accommodation portion in an airtight manner (Shown in Figure 3d), the closure device arranged in the evacuation position being distanced from the bag not to close the gas accommodation portion in an airtight manner (Shown in Figures 3a and 3c).
In Re claim 7 the bag taught by Kao discloses a main body portion (20 in Figure 13), and a protruding portion (29) protruding from the main body portion, the main body portion including: the content accommodation portion (51 in Figure 12); the gas accommodation portion (61 in Figure 12); and a content guide path (32 in Figure 13) that is communicated with an outside and the content accommodation portion; and the protruding portion including the gas guide path (68 in Figure 12) communicated with an outside and the gas accommodation portion.
In Re claim 9 the bag taught by Kao discloses a main body portion (20 in Figure 13), and a protruding portion (29) protruding from the main body portion, the main body portion including: the content accommodation portion (51 in Figure 12); the gas accommodation portion (61 in Figure 12); and a content guide path (32 in Figure 13) that is communicated with an outside and the content accommodation portion; and the protruding portion including the gas guide path (68 in Figure 12) communicated with an outside and the gas accommodation portion.
Claim(s) 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texim in view of Kao and in further view of WO 2008/016963 (Pregis) (provided by applicant).
In Re claim 4 Texim in view of Kao discloses all of the limitations, but doesn’t disclose a blowing nozzle having a tip portion with a flat shape.
Pregis discloses a gas filling device for a flexible bag having a nozzle (20) with a tip (12) having a flat shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Texim apparatus by providing the blowing nozzle with a tip having a flat shape, as taught by Pregis, in order to permit the nozzle to more easily enter the gas guide path.
In Re claim 6 Texim discloses a closure movement mechanism that moves the closure device (11) to an airtight closure position and to a closure evacuation position, the closure device arranged in the airtight closure position being in contact with the bag to close the gas accommodation portion in an airtight manner (Shown in Figure 3d), the closure device arranged in the evacuation position being distanced from the bag not to close the gas accommodation portion in an airtight manner (Shown in Figures 3a and 3c).
In Re claim 8 the bag taught by Kao discloses a main body portion (20 in Figure 13), and a protruding portion (29) protruding from the main body portion, the main body portion including: the content accommodation portion (51 in Figure 12); the gas accommodation portion (61 in Figure 12); and a content guide path (32 in Figure 13) that is communicated with an outside and the content accommodation portion; and the protruding portion including the gas guide path (68 in Figure 12) communicated with an outside and the gas accommodation portion.
In Re claim 10 the bag taught by Kao discloses a main body portion (20 in Figure 13), and a protruding portion (29) protruding from the main body portion, the main body portion including: the content accommodation portion (51 in Figure 12); the gas accommodation portion (61 in Figure 12); and a content guide path (32 in Figure 13) that is communicated with an outside and the content accommodation portion; and the protruding portion including the gas guide path (68 in Figure 12) communicated with an outside and the gas accommodation portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0182244 discloses a device for filling a bag which has both a content accommodation portion and a gas accommodation portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753